     Case 2:10-cv-01224-JCM-VCF Document 111 Filed 12/12/18 Page 1 of 3



 1    Mark R. Thierman, Esq. (Nev. Bar No. 8285)
      mark@thiermanbuck.com
 2    Joshua D. Buck, Esq. (Nev. Bar No. 12187)
      josh@thiermanbuck.com
 3    Leah L. Jones, Esq. (Nev. Bar No. 13161)
      leah@thiermanbuck.com
 4    THIERMAN BUCK, LLP
      7287 Lakeside Drive
 5    Reno, Nevada 89511
      Telephone: (775) 284-1500
 6    Fax: (775) 703-5027

 7    David R. Markham, (Ca. Bar No. 071814) (admitted pro hac vice)
      dmarkham@markham-law.com
 8    THE MARKHAM LAW FIRM
 9    750 B Street, Suite 1950
      San Diego, CA 92101
10    (619) 399-3995

11    Attorneys for Plaintiff

12                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
13

14    CHARDE EVANS, on behalf of herself, and all      Case No. 2:10-cv-01224-JCM-VCF
      others similarly situated,
15                                                     CLASS ACTION
                     Plaintiff,
16                                                     STIPULATION FOR EXTENSION OF
             v.                                        TIME FOR PLAINTIFF TO
17                                                     FILE REPLIES IN SUPPORT OF:
      WAL-MART STORES, INC., and DOES 1
18    through 50, Inclusive,                              (1) MOTION FOR LEAVE TO FILE
                                                              FIRST AMENDED
19                   Defendants.                              COMPLAINT (ECF 106)
                                                          (2) MOTION TO AMEND CLASS
20                                                            CERTIFICATION ORDER (ECF
                                                              107)
21                                                                     (First Request)
22                                                     AND ORDER THEREON
23

24

25

26

27

28

                                                                             2:10-cv-01224-JCM-VCF
                                   STIPULATION FOR EXTENSION OF TIME
                                                         Case 2:10-cv-01224-JCM-VCF Document 111 Filed 12/12/18 Page 2 of 3



                                                                 Plaintiff Charde Evans (“Plaintiff”) and Defendants Wal-Mart Stores, Inc. (“Defendant”)
                                                     1
                                                          hereby stipulate and agree to an extension of time up to and including January 4, 2019 for
                                                     2
                                                          Plaintiff to file her replies in support of (1) Plaintiff’s Motion for Leave to File First Amended
                                                     3
                                                          Complaint (ECF No. 106) and (2) Plaintiff’s Motion to Amend the Class Certification Order
                                                     4
                                                          (ECF No. 107).
                                                     5
                                                                 This is the first request for extensions of time for Plaintiff to file her replies to these
                                                     6
                                                          motions. Counsel are requesting these extensions due to counsel’s vacation plans, professional
                                                     7
                                                          commitment and existing workload.
                                                     8
                                                          ///
                                                     9
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                          ///
                                                10
                                                          ///
                                                11
           (775) 284-1500 Fax (775) 703-5027




                                                          ///
               THIERMAN BUCK, LLP




                                                12
                  7287 Lakeside Drive




                                                          ///
                    Reno, NV 89511




                                                13
                                                          ///
                                                14
                                                          ///
                                                15
                                                          ///
                                                16
                                                          ///
                                                17
                                                          ///
                                                18
                                                          ///
                                                19
                                                          ///
                                                20
                                                          ///
                                                21
                                                          ///
                                                22
                                                          ///
                                                23
                                                          ///
                                                24
                                                          ///
                                                25
                                                          ///
                                                26
                                                          ///
                                                27
                                                          ///
                                                28


                                                                                                        -2-
                                                                                      STIPULATON FOR EXTENSION OF TIME
                                                         Case 2:10-cv-01224-JCM-VCF Document 111 Filed 12/12/18 Page 3 of 3



                                                                 This request is sought in good faith and not for purposes of delay.
                                                     1
                                                          DATED this 12th day of December 2018.           DATED this 12th day of December 2018.
                                                     2
                                                     3                                                      GREENBERG TRAURIG LLP
                                                          THIERMAN BUCK LLP
                                                     4
                                                     5                                                      /s/Naomi G. Beer______________________
                                                          /s/Joshua D. Buck_____________________            Brian L. Duffy, Admitted Pro Hac Vice
                                                          Mark R. Thierman, Esq.                            Naomi G. Beer, Admitted Pro Hac Vice
                                                     6    Nevada Bar No. 8285
                                                          Joshua D. Buck, Esq.                              1200 17th Street
                                                     7    Nevada Bar No. 12187                              Suite 2400
                                                          Leah L. Jones, Esq.                               Denver, CO 80202
                                                     8
                                                          Nevada Bar No. 13161
                                                     9    7287 Lakeside Drive                               Mark E. Ferrario, Bar No. 1625
                                                          Reno, Nevada 89511
Email: info@thiermanbuck.com; www.thiermanbuck.com




                                                                                                            Eric W. Swanis, Bar No. 6840
                                                10                                                          10845 Griffith Peak Drive, Suite 600
                                                          Attorneys for Plaintiffs                          Las Vegas, NV 89135
                                                11
           (775) 284-1500 Fax (775) 703-5027
               THIERMAN BUCK, LLP




                                                12                                                          Attorneys for Defendant
                  7287 Lakeside Drive
                    Reno, NV 89511




                                                13                                        [PROPOSED] ORDER
                                                14
                                                15               IT IS SO ORDERED.
                                                16
                                                                 Dated December
                                                                       this ___ day
                                                                                  17,of2018.           2018.
                                                17
                                                18
                                                19                                                     _________________________________
                                                                                                       UNITED STATES DISTRICT COURT JUDGE
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28


                                                                                                        -3-
                                                                                     STIPULATON FOR EXTENSION OF TIME
